Exhibit (n)(4) CONSENT OF PERSON NAMED TO BECOME A DIRECTOR Pursuant to Rule438 promulgated under the Securities Act of 1933, as amended, the undersigned hereby consents to being named as a person about to become a director of White Oak Capital Corporation and to the disclosure of the undersigned’s biographical information included in the registration statement on FormN-2 of White Oak Capital Corporation (the “Registration Statement”), to be filed with the Securities and Exchange Commission on or about April 30, 2010, and in any and all amendments thereto.The undersigned further consents to the filing of this consent as an exhibit to such Registration Statement. Signature By: /s/George M. James Name: George M. James Date: April 29, 2010 CONSENT OF PERSON NAMED TO BECOME A DIRECTOR Pursuant to Rule438 promulgated under the Securities Act of 1933, as amended, the undersigned hereby consents to being named as a person about to become a director of White Oak Capital Corporation and to the disclosure of the undersigned’s biographical information included in the registration statement on FormN-2 of White Oak Capital Corporation (the “Registration Statement”), to be filed with the Securities and Exchange Commission on or about April 29, 2010, and in any and all amendments thereto.The undersigned further consents to the filing of this consent as an exhibit to such Registration Statement. Signature By: /s/Donald H. Putnam Name: Donald H. Putnam Date: April 29, 2010 CONSENT OF PERSON NAMED TO BECOME A DIRECTOR Pursuant to Rule438 promulgated under the Securities Act of 1933, as amended, the undersigned hereby consents to being named as a person about to become a director of White Oak Capital Corporation and to the disclosure of the undersigned’s biographical information included in the registration statement on FormN-2 of White Oak Capital Corporation (the “Registration Statement”), to be filed with the Securities and Exchange Commission on or about April 30, 2010, and in any and all amendments thereto.The undersigned further consents to the filing of this consent as an exhibit to such Registration Statement. Signature By: /s/George L. Lindemann Name: George L. Lindemann Date: April 28, 2010 CONSENT OF PERSON NAMED TO BECOME A DIRECTOR Pursuant to Rule438 promulgated under the Securities Act of 1933, as amended, the undersigned hereby consents to being named as a person about to become a director of White Oak Capital Corporation and to the disclosure of the undersigned’s biographical information included in the registration statement on FormN-2 of White Oak Capital Corporation (the “Registration Statement”), to be filed with the Securities and Exchange Commission on or about April 30, 2010, and in any and all amendments thereto.The undersigned further consents to the filing of this consent as an exhibit to such Registration Statement. Signature By: /s/Karen D. Seitz Name: Karen D. Seitz Date: April 29, 2010
